EXHIBIT AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT, DATED AS OF DECEMBER 27, 2007, BETWEEN MARINE PARK HOLDINGS, INC. AND EACH OF THE SEVERAL PURCHASERS SIGNATORY THERETO This Amendment No. 1, dated as of February 6, 2008, between New Cardio, Inc. (formerly Marine Park Holdings, Inc.), Vision Opportunity Master Fund, Ltd. (“Vision”) and Platinum Montaur Life Sciences, LLC (“Platinum” and collectively with Vision, the “Majority Holders”)amends the Registration Rights Agreement made and entered into as of December 27, 2007, among the parties thereto (the “Agreement”). All the terms of the Agreement are incorporated herein by reference, except as otherwise stated herein. Capitalized terms used herein that are not defined herein shall have the meaning ascribed to them in the Agreement. WHEREAS, the Agreement may be amended in a writing signed by the Company and the Holders of a majority of the then outstanding Registrable Securities pursuant to Section 6(f) of the Agreement; and WHEREAS, the Company and the Majority Holders desire to amend the Agreement. NOW, THEREFORE, for good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and each of the Majority Holders agree as follows: 1.The following Definition in Section 1 of the Agreement is hereby amended and replaced in their entirety with the following: “Registrable Securities” means (i) all of the shares of Common Stock issuable upon conversion in full of the Preferred Stock (assuming on the date of determination the shares of Preferred Stock are converted in full without regard to any conversion limitations therein), (ii) any additional shares of Common Stock when and if issued in connection onwith any anti-dilution provisions in the Preferred Stock (without giving effect to any limitations on conversion set forth in the Certificate of Designation) and (iii) any securities issued or issuable upon any stock split, dividend or other distribution,recapitalization or similar event with respect to the foregoing. 2.Section 2(a) of the Agreement is hereby amended and replaced in its entirety with the following: On or prior to each Filing Date, the Company shall prepare and file with the Commission a Registration Statement covering the resale of all or such maximum portion of the Registrable Securities as permitted by SEC Guidance (provided that, the Company shall use commercially reasonable efforts to advocate with the Commission for the registration of all of the Registrable Securities in accordance with the SEC Guidance, including without limitation, the Manual of Publicly Available Telephone Interpretations D.29) that are not then registered on an effective Registration Statement for an offering to be made on a continuous basis pursuant to Rule 415.The Registration Statement shall be on Form S-3 (except if the Company is not then eligible to register for resale the Registrable Securities on Form S-3, in which case such registration shall be on another appropriate form in accordance herewith) and shall contain (unless otherwise directed by at least an 85% majority in interest of the
